         Case 5:18-cv-00235-KGB Document 41 Filed 01/21/21 Page 1 of 1




                        I IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

MARK DAVID JOHNSON                                                                 PETITIONER

v.                               Case No. 5:18-cv-00235 KGB/PSH

WENDY KELLEY, Director of the
Arkansas Department of Correction                                                 RESPONDENT

                                               JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Mark David Johnson’s writ of habeas corpus is dismissed with prejudice. The relief

requested is denied. The Court certifies, pursuant to 28 U.S.C. § 2253(c)(2), that a certificate of

appealability is denied because the Court is not persuaded that Mr. Johnson can make a substantial

showing of the denial of a constitutional right.

       It is so adjudged this 21st day of January, 2021.



                                                           ________________________________
                                                           Kristine G. Baker
                                                           United States District Judge
